NUMBERS 13-22-00332-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                     EX PARTE LUIS RESENDIZ ROMERO


                     On appeal from the 18th District Court
                          of Johnson County, Texas.


                           ORDER OF ABATEMENT
               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       This cause is before the Court on appellant’s motion to abate. Appellant, Luis

Resendiz Romero, has filed a notice of appeal with this Court from a denial of a pretrial

writ of habeas corpus. On June 21, 2022, the trial court entered a judgment of conviction

in the case. Additionally, the trial court’s certification of the defendant’s right to appeal

signed on the same day as the judgment was issued indicates the case “is a plea-bargain

case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).

       On July 28, 2022, we ordered appellant’s counsel to review the record and identify
substantive reasons why appellant has a right to appeal. Upon review of appellant

counsel’s response, we are of the opinion this matter should be abated.

       Accordingly, we grant appellant’s motion in part and abate this appeal and remand

this cause to the trial court for a hearing to determine (1) whether the trial court’s

certification is correct as related to the order denying pretrial habeas corpus, (2) whether

a trial court’s certification of appealability related to the order denying pretrial habeas

corpus needs to be created, (3) whether the appellant has the right to appeal the order

denying pretrial habeas corpus, and (4) whether court-appointed counsel shall represent

appellant on this pending appeal.

       We further direct the trial court to issue findings of fact and conclusions of law

regarding these issues. The trial court’s findings and conclusions, a new or amended

certification, if any, any final judgments in the cause, and any orders it enters shall be

included in a supplemental clerk’s record. The trial court is directed to cause a

supplemental clerk’s record to be filed with the Clerk of this Court within thirty days of the

date of this order.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
1st day of September, 2022.




                                              2